DETAILED ACTION
This Office Action is with regard to the most recent papers filed 3/18/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
Response to Arguments
In the response filed 3/18/2021 (and the after-final response filed 2/18/2021), no arguments with regard to the rejection under 35 USC 103 have been made, and thus the claims stand rejected for the reasons provided below.
Further, it is noted that the Examiner has been trying to contact Applicant’s representative (Paul Mendonsa) to propose amendments to move the instant application forward to allowance since 12/8/2020, where interview summaries were submitted on 12/18/2020, 3/18/2021, and attached to the instant Office Action.  The interview summaries were not acknowledged, nor were there any replies to multiple voice messages left with Applicant’s representative for over six months.  It is recommended that the Examiner be contacted prior to the filing of the next response to review such amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-13, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,923,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully within the scope of the claims of ‘960, and are thus deemed to be an obvious variation.

Double Patenting
Claims 1-5, 7-13, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,334,033. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully within the scope of the claims of ‘960, and are thus deemed to be an obvious variation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054637 (Dutta) in view of US 8,762,340 (Paksoy) and US 2014/0136801 (Birkestrand).
It is noted that Dutta and Paksoy, as presented in the rejection below, are both from the same assignee as the instant application, where neither reference was submitted in an IDS.  Further, there appears to be many relevant references from the same assignee relevant to the instant claims, such as references that provide disclosure of the partitioning and performance measurement of the system.  With regard to claim 1, it would appear that the improvement over preexisting technology of such references would be the generation and use of the score for redistributing partitions among the computing nodes.  If Applicant has additional information regarding the previous disclosure of the claimed invention (including previous iterations of Applicant’s services provided more than a year prior to the filing of the instant application), or portions thereof, it is recommended that these be provided in an IDS submission, including NPL documentation that provides a better view of the method and system, as a whole.
With regard to claim 1, Dutta discloses a method comprising:
acquiring organization identifiers (orgIDs) for one or more organizations within a  multi-organization on-demand services environment having multiple nodes, each of which have one or more partitions (Dutta: Figure 2, 202 and paragraph [0009].  To start, an organization ID is input.);
determine a mapping of the orgIDs (Dutta: Figure 2, 204);
determine organization-level resource consumption for the organizations (Dutta: Figure 2, 204 and Paragraph [0030].  The size of the data (resource consumption) for the organization is determined from all indexes used by the organization, and as the size of the data is for the organization, this is an organization-level resource consumption.).
Dutta fails to disclose, but Paksoy teaches determining a mapping of the orgIDs to the partitions (Paksoy: Column 8, lines 4-5.  The system partitions corresponding to [identified] indexes are downloaded, meaning the system can identify the partition of an index, which, when combined with Dutta, would identify the partition of the organization (as the index is determined from the organization) and determining partition-level resource consumption for the partitions based on the organization-level resource consumption of the organizations and utilizing the mapping of the orgIDs corresponding to the organizations to the partitions (Paksoy: Column 8, lines 4-5.  The resource consumption of the organizations of Dutta would be found in terms of the index, where the index would map to a partition, thus the mapping and the resource consumption associated with the index (organization) would provide the resource consumption for the partition.).  The suggestion/motivation for doing so would have been that when providing a multiple tenant system with partitions (Dutta: Paragraph [0049] and Table 4.  While Dutta does not explain the partitions, the segmentation between the services hosted for one tenant and another tenant would be within the scope of a partition.), the resource consumption for the partitions of the tenants would provide additional system resource knowledge for the different segments (partitions) of the system.
Dutta fails to disclose, but Birkestrand teaches generating a resource consumption score for the partitions based on the partition-level resource consumption; and redistributing the partitions among the nodes based on the partition scores (Birkestrand: Paragraphs [0044] [0046] and Figure 7.  Logical partitions can be scored relative to computing systems based on the resource used by the logical partition, where the partitions can then be reallocated to different nodes based on the scoring.  Further, the resources for the partitions that are required dictate how the partitions may be allocated.).  Accordingly, it would have been obvious to score the partitions of Dutta in view of Paksoy relative to different computing nodes based on resources used by the partition to determine the absolute best fits among the nodes based on the actual resources used by the partition.
Dutta fails to disclose expressly, but Official Notice is taken that it would have been well-known in the art to have the mapping is static and set in association with creation of the orgID (more specifically, the use of static mappings between elements was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the mapping being static and set in association with creation of the orgID, as there are two basic ways to handle the mappings, static and dynamic, where the combination of Dutta and Paksoy does not appear to specifically disclose the changing of any associations between the organizations and the partitions.  Thus, with limited options (static or dynamic with relation to creation time of the IDs) and no apparent teaching of the changing of associations, it is submitted that a person of ordinary skill in the art would have utilized static mappings due to the lack of teachings of dynamic associations and to ensure that errors are not introduced with the changing of the mappings.
Further, Dutta fails to disclose expressly, but Official Notice is taken that it would have been well-known in the art to have the determining of organization-level resource consumption is based on log information for the organizations and that the partition-level resource consumption is from the log information and non-log information queried from a database (more specifically, the determining of consumption of resources based on database queries was well-known in the art, where it would have also been well-known to have the database information gathered from both logs and other information (e.g. direct measurements), where the instant claim does not distinguish the source of the log information from the non-log information, nor is there any requirement that the log information be directly taken from logs, but instead may only be based on information from logs (thus allowing both types of information to be from the same database).  It is also noted that with this interpretation, the log and non-log sources of the database information appears to have little to no impact on the claim functionalities, and appears to be a design choice of the database).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the resource consumption based on information queried from a database to provide an efficient and organized repository of relevant information in a system with multiple organizations and partitions, where by having the database populated with both log and non-log information, the database would be able to store more information concerning the resources than if only one type of information were relied upon, thus reducing the benefits of relying on any information outside of the database, thus improving the efficiency of the collection of such information for the process of the instant claim.

With regard to claim 2, Dutta in view of Paksoy and Birkestrand teaches that the on-demand services environment comprises at least databases organized as nodes that allow multiple computing devices to run database management software simultaneously while accessing a single database instance (Dutta: Paragraph [0009]).

With regard to claim 3, Dutta fails to teach, but Official Notice (See MPEP 2144.03) is taken that it would have been well-known in the art at the time of the invention to have determining resource consumption for the organizations comprise: loading log record types that have database statistics; and extracting relevant statistical information (More specifically, it was known in the art to refer to database access logs to retrieve metrics/statistics on database accesses.).  Accordingly, it would have been obvious to utilize a log record to extract statistical information on accesses to determine the partition usage to allow both current and historic usage information to be utilized in the decision to reallocate partitions while utilizing standard logging mechanisms.

With regard to claim 4, Dutta in view of Paksoy and Birkestrand teaches that the statistical information comprises one or more of: processor consumption, bandwidth utilization, memory utilization, physical reads, physical writes, buffergets (Birkestrand: Paragraph [0044].  At least the memory usage is utilized.).

With regard to claim 5, Dutta in view of Paksoy and Birkestrand teaches that a weighting value is applied to at least some of the statistical information (Birkestrand: Paragraph [0048].  As a note, the statistical information is not limited to only being items from the list of claim 4, where as long as one item from the list is part of the statistical information, other statistical information could be utilized with weighting values, even if the statistical information utilized is not in the listing provided in claim 4.).

With regard to claim 7, Dutta in view of Paksoy and Birkestrand teaches that determining consumption for the partitions based on the resource consumption of the organization and the mapping of the organization to the partitions comprises joining the statistical information with the orgID to partition mapping (Birkestrand: Paragraph [0048] and Paksoy: Column 8, lines 4-5).

With regard to claims 8-12 and 14-20, the instant claims are similar to claims 1-5 and 7, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444